Citation Nr: 9906610	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  95-36 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a nervous condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to April 
1968.

The appeal arises from the December 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, denying service connection for a 
nervous condition. 


REMAND

The veteran contends that he incurred or aggravated a nervous 
condition in service.  

Service records reflect that the veteran was discharged from 
service based on a personality disorder, with discharge under 
honorable conditions.  

Post service private and VA medical records reflect that the 
veteran suffered a closed head injury and skull fracture in 
1975 with brain damage and personality changes, and may have 
suffered further head injury in an automobile accident in 
September 1983.  

In his March 1995 VA Form 9, the veteran reported that he was 
receiving Social Security disability income for brain damage.  
The claims file contains an October 1995 request to the 
Social Security Administration for records related to those 
disability benefits, but no reply to that request and no SSA 
records are contained within the claims file.  A decision on 
the veteran's claim cannot be made without consideration of 
such potentially relevant evidence.  See Bell v. Derwinski, 
3 Vet.App. 391 (1992) (per curiam order); see also Murincsak 
v. Derwinski, 2 Vet.App. 363, 372 (1992) (when VA is on 
notice of the existence and relevance of evidence, it must 
obtain that evidence prior to issuing a decision).  
Accordingly remand for a further attempt to obtain those 
records is in order.  

To further develop the veteran's claim, this case is remanded 
for the following:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for any mental or 
cerebral conditions since July 1993.  He 
should be requested to submit copies of 
any additional private medical records.  
Copies of the medical records from all VA 
sources he identifies, and not currently 
of record, should then be requested, and 
those records, together with any 
submitted private medical records, should 
be associated with the claims folder.

The RO should also obtain and associate 
with the claims file records pertinent to 
the veteran's claim for Social Security 
disability benefits and the medical 
records relied upon concerning that 
claim.

2.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for a 
nervous condition.  If the determination 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.


The case should be returned to the Board for further 
appellate review, if in order.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


